Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to applicant's submission filed on 12/8/2020. Claims 27-66 are pending. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Note: Please cancel claims 1-26.
Allowable Subject Matter
Claims 27-66 are allowed.
REASONS FOR ALLOWANCE 
Applicant’s invention is drawn to a process for vehicle bus security. 

The examiner finds applicant’s remarks for patentability made on 12/8/2020 to be persuasive. Specifically, applicant’s remarks concerning a deficiency on the part of the cited prior art in view of applicant’s claimed feature(s) of only allowing the transmittal of a bus message when the complete received message is determined to be valid. The examiner respectfully contends that neither of the cited prior art references of record recite the above feature. As such the examiner submits that applicant’s approved Terminal Disclaimer in conjunction with applicant’s remarks submitted on 12/8/2020 satisfies the record as a whole.  

Response to Arguments
Examiner’s Remarks - 35 USC § 103
	The examiner withdraws the rejection made under 35 USC § 103 in view of applicant’s claim amendments. 
Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Smart; David Charles et al. (US Patent No. 6,496,885), Waszkowski; Paul J. et al. (US Patent Publication No. 2006/0235586) and Isoyama; Yoshikazu et al. (US Patent Publication No. 2010/0103859).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN F WRIGHT whose telephone number is (571)270-3826.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571)272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/BRYAN F WRIGHT/               Examiner, Art Unit 2497